         Case 1:18-cv-07359-BMC Document 32 Filed 02/08/19 Page 1 of 1 PageID #: 5729
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                               Eastern District
                                             __________         of of
                                                         District  New  York
                                                                      __________


             KATHALEEN FREEMAN, et al.,                        )
                             Plaintiff                         )
                                v.                             )      Case No.     18-cv-7359 (BMC)
             HSBC HOLDINGS PLC, et al.,                        )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Defendant Credit Suisse AG                                                                                   .


Date:          02/08/2019                                                                /s/ Alex C. Lakatos
                                                                                         Attorney’s signature


                                                                             Alex C. Lakatos (admitted Pro Hac Vice)
                                                                                     Printed name and bar number
                                                                                        Mayer Brown LLP
                                                                                          1999 K Street
                                                                                      Washington, D.C. 20006

                                                                                               Address

                                                                                    alakatos@mayerbrown.com
                                                                                            E-mail address

                                                                                          (202) 236-3000
                                                                                          Telephone number

                                                                                          (202) 236-3300
                                                                                             FAX number
